Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 7, and 15.
As to claim 1, the closest prior art of records, Gruber (US PUB 2013/0311997) and Chaloughi (US PUB 2012/0159388), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “receive a series of inputs; monitor user behaviors and user interactions with the computing device to develop awareness of context that is applicable to the series of user inputs”, “identify at least two different applications for which data is obtained from respective associated application databases, in which a first application is identified based on user inputs and context-awareness, and a second application is identified based on user inputs, context-awareness, and the identified first application”, “pass events to the respective event handlers in the application extensions associated with the identified applications”, and “operate the digital assistant through the UI to respond to the series of user inputs using the obtained data”, when taken in the context of claims as a whole.  
Dependent claims 2 – 6 are allowed as they depend upon allowable independent claim.

As to claim 7, the closest prior art of records, Gruber (US PUB 2013/0311997) and Chaloughi (US PUB 2012/0159388), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “receiving inputs to the digital assistant from a user of the computing device”, “associating events with the user inputs, user behaviors, and the user interactions; identifying a first application based on user inputs and the context-awareness”; “passing the events observed input, action or behavior from the digital assistant to the an event handler instantiated in the an application extension that is associated with the first identified application”; “identifying a second application based on user inputs, the context-awareness, and the identified first application; passing the events from the digital assistant to an event handler instantiated in an application extension that is associated with the second identified application; in response to receiving the events, invoking execution of the second application from an associated second application extension, wherein the executing second application interoperates with an associated second application database to obtain data that is responsive to the user inputs”, when taken in the context of claims as a whole.  
Dependent claims 8 – 14 are allowed as they depend upon allowable independent claim.
As to claim 15, the closest prior art of records, Gruber (US PUB 2013/0311997) and Chaloughi (US PUB 2012/0159388), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “map the observed user interactions with the digital assistant to the plurality of application extensions to identify respective applications for execution on the computing device”, “pass events for the observed user 
Dependent claims 16 – 20 are allowed as they depend upon allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Giroti, (US PUB 2003/0018700), discloses a method for voice and data application delivery system to different networks, wherein one network includes to user devices, cell phone, PDA (title, abstract, and figures 1 – 5).
DeLorme, (US PUB 2009/0125955), discloses a method for virtual servers providing virtual services to users, wherein the service can be social networks notifications, email, (title, abstract, and figures 1 – 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194